Smith, P. J.:
The employer and insurance carrier stand neutral upon this question. All parties simply desire an interpretation of the law, that it may be determined to whom the moneys allotted to the infant children of the deceased shall be paid. Section 16 of the Workmen’s Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], as amd. by Laws of 1914, chap. 316) provides that “If the injury causes death, the compensation shall be known as a death benefit and shall be payable in the amount and to or for the benefit of the persons following: * * *
“2. If there be a surviving wife * * * thirty per centum of the average wages of the deceased during widowhood * * *; and if there be surviving child or children of the deceased under the age of eighteen years, the additional amount of ten per centum of such wages for each such child until of the age of eighteen years.”
*6This provision of the statute would seem to authorize the payment to the wife not only of her thirty per cent, but of the additional amount which is allotted for the support of. the several children. This conclusion is supported by the provision of section 20 of the Workmen’s Compensation Law (as amd. by Laws of 1915, chap. 167), which authorizes the wife as the principal dependent to make an agreement with the employer, subject to the approval of the Commission, as to the payment of the award both to herself and for her children. There is no other provision in the act as to the payment of the award to infant children, and it does not seem probable that it was the intention of the Legislature to require the appointment of a general guardian with an attendant expense in order to enable the children to collect the amounts allotted to them under the act. Under the Domestic Delations Law (Consol. Laws, chap. 11 [Laws of 1909, chap. 19], § 80), in regard to real estate, if there be no general guardian the mother is the general guardian of the infants. This law by analogy tends to support the construction thus given.
All concurred.
Question certified answered in the affirmative.